Order entered October 16, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00725-CR

                          CRAIG LADARIUS THOMAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-70706-T

                                           ORDER
       The Court has before it appellant’s October 6, 2014 motion to abate appeal. In the

motion, counsel asserts that the clerk’s record may be incomplete and that there may be other

portions of the reporter’s record not filed. Counsel does not identify what is missing from the

record. Moreover, we note that counsel has been granted two previous extensions of time,

totaling sixty days, to file his brief. In neither of his previous extension requests did counsel

identify any problems with the record. Accordingly, we DENY the October 6, 2014 motion to

abate regarding the clerk’s record.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.      In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether
appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                     /s/    ADA BROWN
                                                            JUSTICE